Exhibit Unaudited financial statement as of June 30, 2008 and for the six month interim period ended June 30, 2008 Jan - Jun 08 Ordinary Income/Expense Income 4003 · AMORTIZATION OF UNEARNED INCOME 2,111,040.00 Net Leasing Revenue 25,514,159.14 Total Income 27,625,199.14 Cost of Goods Sold 5001 · Towing Fee 2,387.52 5000 · Cost of Goods Sold 19,957,528.49 Total COGS 19,959,916.01 Gross Profit 7,665,283.13 Expense 6121 · Credit Card Service Charge 91,030.78 6191 · Warranty 1,931.00 5056 · Storage 12,643.12 5075 ·Texas DOT Fee 321.36 6100 · Advertising 22,377.25 6110 · Automobile Expense 8,523.12 6120 · Bank Service Charges 6,378.43 6134 · Consulting Fees 37,200.00 6135 · Contract Labor 9,450.00 6140 · Contributions 700.00 6150 · Credit Checking 59,363.09 6170 · Dues and Subscriptions 1,105.00 6180 · Equipment Rental 219.24 6190 · Insurance 47,261.01 6200 · Interest Expense 1,263,345.31 6210 · Legal and Accounting 228,049.62 6230 · Licenses and Permits 1,529.00 6240 · Miscellaneous 141,634.75 6245 · Office expense 127,817.35 Payroll Expenses 1,200,088.28 6270 · Postage and Delivery 21,883.44 6271 · Transportation 17,615.00 6300 · Rent 60,000.00 6310 · Repairs 34,844.17 6360 · Security 253.44 6400 · Taxes, Other 3,362.30 6420 · Telephone 14,182.61 Travel & Ent 18,800.47 6490 · Utilities 10,122.05 6999 · Uncategorized Expenses 0.00 Total Expense 3,442,031.19 Net Ordinary Income 4,223,251.94 Other Income/Expense Other Income 9999 · Suspense -13,264.30 7030 · Other Income 35,901.81 7031 · Late Fees 18,963.22 Total Other Income 41,600.73 Other Expense Bad Debt Loss -869,515.25 8010 · Other Expenses -139,420.10 Total Other Expense -1,008,935.35 Net Other Income 1,050,536.08 Net Income 5,273,788.02 Jun 30, 08 ASSETS Current Assets Checking/Savings 1013 · Sterling Bank Depository Accoun 79,239.01 1002 · Sterling Bank OperatingNo.2 100,704.54 1003 · Sterling Bank - Funding 55,452.43 1006 · Petty Cash 1,700.00 Total Checking/Savings 237,095.98 Accounts Receivable 1205 · Investment in Sales-Type Leases 67,361,486.48 1210 · Less Unearned Income -19,973,584.28 Total Accounts Receivable 47,387,902.20 Other Current Assets 1215 · Due to/from Mint Car & TRAC 205,759.37 1306 · Other receivable -25,000.00 1305 · Undeposited Funds 95,448.39 Total Other Current Assets 276,207.76 Total Current Assets 47,901,205.94 Fixed Assets 1280 · Vehicle Inventory 675,367.00 1409 · Leasehold Improvements 5,980.00 1408 · Property & Equipment, Net 97,980.55 1405 · Office Furniture & Equipment 155,867.06 1500 · Accum. Depreciation -121,273.58 Total Fixed Assets 813,921.03 Other Assets 1606 · Prepaid Insuarnce -23,115.00 1605 · The Mint Leasing North, Inc. -97,241.10 1302 · Advances to Employees 500.00 1610 · Rent Deposit -12,078.10 1600 · Prepay Loan Fees 20,000.00 1800 · Repo Reserves 1,150.00 1850 · Re-lease Reserves 4,378.60 Total Other Assets -106,405.60 TOTAL ASSETS 48,608,721.37 LIABILITIES & EQUITY Liabilities Current Liabilities Accounts Payable 2000 · Accounts Payable 271,451.06 Total Accounts Payable 271,451.06 Other Current Liabilities 2100 · Payroll Liabilities 14,050.27 2200 · Sales Tax Payable 3,943.13 Total Other Current Liabilities 17,993.40 Total Current Liabilities 289,444.46 Long Term Liabilities 2332 · Sterling BankLC. S. Accnt. 32,652,489.92 Total Long Term Liabilities 32,652,489.92 Total Liabilities 32,941,934.38 Equity 2401 · N/Payable - J Parish 111,500.00 2402 · N/Payable-V. Garcia 252,201.98 3001 · Capital Stock 1,000.00 3090 · Retained Earnings 10,028,296.99 Net Income 5,273,788.02 Total Equity 15,666,786.99 TOTAL LIABILITIES & EQUITY 48,608,721.37
